Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of February 16, 2007,
by and among VoIP, Inc., a Texas corporation (the “Company”), and the
subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
$3,462,719 (the “Aggregate Principal Amount”) of principal amount of promissory
notes of the Company (“Note” or “Notes”), a form of which is annexed hereto as
Exhibit A, convertible into shares of the Company’s Class A common stock, $0.001
par value (the “Common Stock”), at a per share conversion price set forth in the
Note (“Conversion Price”); and share purchase warrants (the “Warrants”), in the
form annexed hereto as Exhibit B, to purchase shares of Common Stock (the
“Warrant Shares”). The Notes, shares of Common Stock issuable upon conversion of
the Notes (the “Shares”), Settlement Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the “Securities”; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby shall be held in escrow pending the closing of the
transactions contemplated by this Agreement pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.    Aggregate Purchase Price. The aggregate purchase price for the Notes (the
“Aggregate Purchase Price”) shall equal the result of (x) divided by (y), where
(x) equals the Aggregate Principal Amount and (y) equals 1.25. Each date upon
which a Closing occurs is a “Closing Date”.
 
2.    Closing. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, each Subscriber shall purchase and the
Company shall sell to each Subscriber a Note in the principal amount designated
on the signature page hereto and Warrants as described in Section 2 of this
Agreement. The Aggregate Purchase Amount of the Notes to be purchased by the
Subscribers on the Initial Closing Date shall be $3,462,719 in exchange for
$2,770,175 of Aggregate Purchase Price. The Aggregate Purchase Price will be
paid with a combination of cash, surrender of certain outstanding promissory
notes of the Company held by Subscribers and waiver or deemed payment of
interest, default interest and liquidated damages in connection with such
surrendered promissory notes as more fully described on the signature pages
hereto. The “Closing Date” shall be the date that the Aggregate Purchase Price
is transmitted by wire transfer or otherwise credited to or for the benefit of
the Company. The consummation of the transactions contemplated herein for all
closings shall take place at the offices of Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, upon the satisfaction of all
conditions to Closing set forth in this Agreement.


3.    Warrants. On the Closing Date, the Company will issue and deliver Warrants
to the Subscribers. One Class D Warrant will be issued for each Share which
would be issued on each Closing Date assuming the conversion of all of the Notes
issued on the Closing Date at the Conversion Price in effect on the Closing
Date. The per Warrant Share exercise price to acquire a Warrant Share upon
exercise of a Class D Warrant shall be equal to the greater of $.30, or (ii)
110% of the closing price of the Common Stock as reported by Bloomberg L.P. for
the trading day preceding the Closing Date. The Class D Warrants shall be
exercisable until five years after the Closing Date.
 

--------------------------------------------------------------------------------


 
4.    Subscriber's Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company only as to such
Subscriber that:
 
(a)    Organization and Standing of the Subscribers. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.


(b)    Authorization and Power. Each Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Subscriber or its Board of Directors, stockholders, partners, members, as the
case may be, is required. This Agreement has been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of the Subscriber enforceable
against the Subscriber in accordance with the terms thereof.
 
(c)    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by such Subscriber of the transactions contemplated hereby
or relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Subscriber). Such Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes or acquire the Warrants in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d)    Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company's Form 10-KSB for
the year ended December 31, 2005 and all periodic reports filed with the
Commission thereafter, but not later than five business days before the Closing
Date (hereinafter referred to as the "Reports"). In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the "Other Written
Information"), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.
 
(e)    Information on Subscriber. The Subscriber is, and will be at the time of
the conversion of the Notes and exercise of the Warrants, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Subscriber
is accurate.
 
(f)    Purchase of Notes and Warrants. On the Closing Date, the Subscriber will
purchase the Notes and Warrants as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof, but Subscriber does not agree to hold the
Notes and Warrants for any minimum amount of time.
 
2

--------------------------------------------------------------------------------


 
(g)    Compliance with Securities Act. The Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. For so long as Subscriber holds Notes,
the Subscriber will not maintain a net short position in the Common Stock
contrary to applicable rules and regulations. Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate when employed in
connection with the Company includes each Subsidiary [as defined in Section
5(a)] of the Company. For purposes of this definition, “control” means the power
to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
(h)    Shares Legend. The Shares and the Warrant Shares shall bear the following
or similar legend:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED."
 
(i)    Warrants Legend. The Warrants shall bear the following or similar legend:
 
"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED."


(j)    Note Legend. The Note shall bear the following legend:
 
"THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED."
 
3

--------------------------------------------------------------------------------


 
(k)    Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(l)    Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.


(m)    No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.


(n)    Correctness of Representations. Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date.


(o)    Survival. The foregoing representations and warranties shall survive the
Closing Date until three years after the Closing Date.
 
5.    Company Representations and Warranties. The Company represents and
warrants to and agrees with each Subscriber that except as set forth in the
Reports and as otherwise qualified in the Transaction Documents:
 
(a)    Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 5(a) hereto.
 
(b)    Outstanding Stock. All issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
nonassessable.
 
(c)    Authority; Enforceability. This Agreement, the Notes, the Warrants, the
Escrow Agreement, and any other agreements delivered together with this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and Subsidiaries (as
the case may be) and are valid and binding agreements enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
The Company and Subsidiaries have full corporate power and authority necessary
to enter into and deliver the Transaction Documents and to perform their
obligations thereunder.
 
4

--------------------------------------------------------------------------------


 
(d)    Additional Issuances. There are no outstanding agreements or preemptive
or similar rights affecting the Company's common stock or equity and no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of any shares of common stock or equity of the Company or other
equity interest in any of the Subsidiaries of the Company except as described on
Schedule 5(d) or as described in the Reports. The Common Stock of the Company on
a fully diluted basis outstanding as of immediately preceding and following the
Closing is set forth on Schedule 5(d).
 
(e)    Consents. Except as described in Section 9(f), no consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, any Principal
Market (as defined in Section 9(b) of this Agreement), nor the Company’s
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities, and all such consents will have been obtained by the Company
prior to Closing. 
 
(f)    No Violation or Conflict. Assuming the representations and warranties of
the Subscribers in Section 4 are true and correct, and except as disclosed on
Schedule 5(f), neither the issuance and sale of the Securities nor the
performance of the Company’s obligations under this Agreement and all other
agreements entered into by the Company relating thereto by the Company will:
 
(i)     violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default in any material respect) of a
material nature under (A) the articles or certificate of incorporation, charter
or bylaws of the Company, (B) any decree, judgment, order, law, treaty, rule,
regulation or determination applicable to the Company of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or over the
properties or assets of the Company or any of its Affiliates, (C) the terms of
any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company or any of its Affiliates is a
party, by which the Company or any of its Affiliates is bound, or to which any
of the properties of the Company or any of its Affiliates is subject, or (D) the
terms of any “lock-up” or similar provision of any underwriting or similar
agreement to which the Company, or any of its Affiliates is a party except the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or
 
(ii)     result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates, except as contemplated herein; or
 
(iii)    result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or
 
(iv)    result in the activation of any piggy-back registration rights of any
person or entity holding securities or debt of the Company or having the right
to receive securities of the Company.
 
(g)    The Securities. The Securities upon issuance:
 
(i)      are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;


(ii)     have been, or will be, duly and validly authorized and on the date of
issuance of the Shares and upon exercise of the Warrants, the Shares and Warrant
Shares will be duly and validly issued, fully paid and nonassessable or if
registered pursuant to the 1933 Act, and resold pursuant to an effective
registration statement will be free trading and unrestricted;
 
5

--------------------------------------------------------------------------------


 
(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company;
 
(iv)    will not subject the holders thereof to personal liability by reason of
being such holders, provided Subscriber’s representations herein are true and
accurate and Subscribers take no actions or fail to take any actions required
for their purchase of the Securities to be in compliance with all applicable
laws and regulations; and
 
(v)    provided Subscriber’s representations herein are true and accurate, will
have been issued in reliance upon an exemption from the registration
requirements of and will not result in a violation of Section 5 under the 1933
Act.
 
(h)    Litigation. Except as disclosed on Schedule 5(h), or in the Reports,
there is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates that would affect the execution by
the Company or the performance by the Company of its obligations under the
Transaction Documents. There is no pending, or, to the knowledge of the Company,
basis for any, action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.
 
(i)    Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934 (the “1934 Act”) and has a class of common shares registered pursuant to
Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the
Company has filed all reports and other materials required to be filed
thereunder with the Commission during the preceding thirty-six months.
 
(j)    No Market Manipulation. The Company and its Affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold, provided,
however, that this provision shall not prevent the Company from engaging in
investor relations/public relations activities consistent with past practices.
 
(k)    Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
which is required to be disclosed by applicable securities laws, rules or
regulations, as of their respective dates and all the information required to be
disclosed therein. Since the last day of the fiscal year of the most recent
audited financial statements included in the Reports (“Latest Financial Date”),
and except as modified in the Other Written Information or in the Schedules
hereto, there has been no Material Adverse Effect relating to the Company’s
business, financial condition or affairs not disclosed in the Reports. The
Reports do not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances when made.
 
(l)    Stop Transfer. The Company will not issue any stop transfer order or
other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscriber.
 
(m)    Defaults. The Company is not in violation of its articles of
incorporation or bylaws. Except as described on Schedule 5(m), the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) to the Company’s knowledge not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(n)    Not an Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the OTC Bulletin Board (“Bulletin Board”) or any Principal Market which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder. Nor will the Company or any of its
Affiliates take any action or steps that would cause the offer or issuance of
the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities which would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(o)    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(p)    Listing. The Common Stock is quoted on the Bulletin Board under the
symbol: VOII.OB. The Company has not received any oral or written notice that
the Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation.
 
(q)    No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports and Other Written Information, other than those incurred in the
ordinary course of the Company’s businesses since the Latest Financial Date and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed on Schedule 5(q).
 
(r)    No Undisclosed Events or Circumstances. Since the Latest Financial Date,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(s)    Capitalization. The authorized and outstanding capital stock of the
Company as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d). Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company. All of the
outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable, except for 9,958
shares of Class B Common Stock which are assessable.
 
(t)    Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Shares upon conversion of the Notes, and the Warrant Shares upon
exercise of the Warrants is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company or parties entitled to receive equity of the
Company.
 
(u)    No Disagreements with Accountants and Lawyers. Except as disclosed on
Schedule 5(u), there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company, including
but not limited to disputes or conflicts over payment owed to such accountants
and lawyers, nor have there been any such disagreements during the two years
prior to the Closing Date.
 
7

--------------------------------------------------------------------------------


 
(v)    DTC Status. The Company’s transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(v) hereto.


(w)    Investment Company. Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(x)    Subsidiary Representations. The Company makes each of the representations
contained in Sections 5(a), (b), (d), (e), (f), (h), (k), (m), (q), (r), (u) and
(w) of this Agreement, as same relate to each Subsidiary of the Company, except
as set forth on Schedule 5(a).


(y)    Company Predecessor. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Sections 9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors.


(z)    Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to Closing Date, shall be true and correct in all material respects as of
Closing Date.
 
(AA)       Survival. The foregoing representations and warranties shall survive
until three years after the Second Closing Date.
 
6.    Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to Subscriber from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers. A form of the
legal opinion is annexed hereto as Exhibit D. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants pursuant to an effective
registration statement under the 1933 Act, Rule 144 under the 1933 Act (“Rule
144”), or an exemption from registration.


7.1.    Conversion of Note.


(a)    Upon the conversion of a Note, interest, any sum due to the Subscriber
under the Transaction Documents including Liquidated Damages, or part thereof,
the Company shall, at its own cost and expense, take all necessary action,
including obtaining and delivering, an opinion of counsel to assure that the
Company's transfer agent shall issue stock certificates in the name of
Subscriber (or its permitted nominee) or such other persons as designated by
Subscriber and in such denominations to be specified at conversion representing
the number of shares of Common Stock issuable upon such conversion. The Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company's Common Stock and that the
certificates representing such shares shall contain no legend other than the
usual 1933 Act restriction from transfer legend. If and when the Subscriber
sells the Shares and Warrant Shares, assuming (i) a registration statement
registering such shares under the 1933 Act is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) the Subscriber
confirms in writing to the transfer agent that the Subscriber has complied with
the prospectus delivery requirements, the restrictive legend will be removed and
the Shares will be free-trading, and freely transferable. In the event that the
Shares are sold in a manner that complies with an exemption from registration,
the Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend (indefinitely, if pursuant to Rule
144(k) of the 1933 Act, or for 90 days if pursuant to the other provisions of
Rule 144 of the 1933 Act).
 
8

--------------------------------------------------------------------------------


 
(b)    Subscriber will give notice of its decision to exercise its right to
convert the Note, interest, any sum due to the Subscriber under the Transaction
Documents including Liquidated Damages, or part thereof by telecopying an
executed and completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement. The Subscriber will not
be required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date. The Company will itself or cause the Company’s transfer agent to transmit
the Company’s Common Stock certificates representing the Shares issuable upon
conversion of the Note to the Subscriber via express courier for receipt by such
Subscriber within three (3) business days after receipt by the Company of the
Notice of Conversion (such third day being the “Delivery Date”). A Note
representing the balance of the Note not so converted will be provided by the
Company to the Subscriber if requested by Subscriber, provided the Subscriber
delivers the original Note to the Company. In the event that a Subscriber elects
not to surrender a Note for reissuance upon partial payment or conversion, the
Subscriber hereby indemnifies the Company against any and all loss or damage
attributable to a third-party claim in an amount in excess of the actual amount
then due under the Note. “Business day” and “trading day” as employed in the
Transaction Documents is a day that the New York Stock Exchange is open for
trading for three or more hours.
 
  (c)    The Company understands that a delay in the delivery of the Shares in
the form required pursuant to Section 7.1 hereof, or the Mandatory Redemption
Amount described in Section 7.2 hereof, respectively after the Delivery Date or
the Mandatory Redemption Payment Date (as hereinafter defined) could result in
economic loss to the Subscriber. As compensation to the Subscriber for such
loss, the Company agrees to pay (as liquidated damages and not as a penalty) to
the Subscriber for late issuance of Shares in the form required pursuant to
Section 7.1 hereof upon Conversion of the Note in the amount of $100 per
business day after the Delivery Date for each $10,000 of Note principal amount
being converted of the corresponding Shares which are not timely delivered. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Furthermore, in addition to any other remedies
which may be available to the Subscriber, in the event that the Company fails
for any reason to effect delivery of the Shares by the Delivery Date or make
payment by the Mandatory Redemption Payment Date, the Subscriber may revoke all
or part of the relevant Notice of Conversion or rescind all or part of the
notice of Mandatory Redemption by delivery of a notice to such effect to the
Company whereupon the Company and the Subscriber shall each be restored to their
respective positions immediately prior to the delivery of such notice, except
that the liquidated damages described above shall be payable through the date
notice of revocation or rescission is given to the Company.


(d)    Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Shares or Warrant Shares or any other Common
Stock held by a Subscriber have been sold pursuant to Rule 144 under the 1933
Act, (ii) a representation that the requirements of Rule 144, as applicable and
if required, have been satisfied, and (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) customary
representation letters of the Subscriber and/or Subscriber’s broker regarding
compliance with the requirements of Rule 144, the Company at its expense, (y)
shall deliver, and shall cause legal counsel selected by the Company to deliver
to its transfer agent (with copies to Subscriber) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends including the legend set forth in Section 4(i) above, or
pursuant to Rule 144 (the “Unlegended Shares”); and (z) cause the transmission
of the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted Shares certificate, if
any, to the Subscriber at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date.


(e)    The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 7.1(e) hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to the Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Agreement for an aggregate of
thirty (30) days, then each Subscriber or assignee holding Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Shares and Warrant Shares subject to such default at a price per
share equal to the greater of (i) 120%, or (ii) a fraction in which the
numerator is the highest closing price during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price during such
thirty day period, multiplied by the Purchase Price of such Common Stock and
Warrant Shares (“Unlegended Redemption Amount”). The amount of the
aforedescribed liquidated damages that have accrued or been paid for the ten day
period prior to the receipt by the Subscriber of the Unlegended Redemption
Amount shall be credited against the Unlegended Redemption Amount. Damages
calculated pursuant to Section 7.1(c) and Section 7.1(e) for the same Shares and
Unlegended Shares shall be calculated only under one such section at the
Subscriber’s election.
 
9

--------------------------------------------------------------------------------



 
(f)    In lieu of delivering physical certificates representing the Shares or
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company must cause its transfer agent to
electronically transmit the Shares or Unlegended Shares by crediting the account
of Subscriber’s prime Broker with DTC through its Deposit Withdrawal Agent
Commission system. Such delivery must be made on or before the Delivery Date or
Unlegended Shares Delivery Date, as the case may be.


(g)   Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Subscriber and thus refunded to the Company.


(h)    The Company shall pay all damages payable pursuant to Section 7 hereof
and all other liquidated damages and payments in immediately available funds
upon demand.


7.2.    Mandatory Redemption at Subscriber’s Election. In the event the Company
is prohibited from issuing Shares, or fails to timely deliver Shares on a
Delivery Date, or upon the occurrence of any other Event of Default (as defined
in the Note or in this Agreement) that is not cured during any applicable cure
period and an additional ten days thereafter, then at the Subscriber's election,
the Company must pay to the Subscriber ten (10) business days after request by
the Subscriber, at the Subscriber’s election, a sum of money determined by (i)
multiplying up to the outstanding principal amount of the Note designated by the
Subscriber by 115%, or (ii) multiplying the number of Shares otherwise
deliverable upon conversion of an amount of Note principal and/or interest
designated by the Subscriber (with the date of giving of such designation being
a “Deemed Conversion Date”) at the then Conversion Price that would be in effect
on the Deemed Conversion Date by the highest closing price of the Common Stock
on the Principal Market for the period commencing on the Deemed Conversion Date
until the day prior to the receipt of the Mandatory Redemption Payment,
whichever is greater, together with accrued but unpaid interest thereon and any
other sums arising and outstanding under the Transaction Documents ("Mandatory
Redemption Payment"). The Mandatory Redemption Payment must be received by the
Subscriber on the same date as the Company Shares otherwise deliverable or
within ten (10) business days after request, whichever is sooner ("Mandatory
Redemption Payment Date"). Upon receipt of the Mandatory Redemption Payment, the
corresponding Note principal and interest will be deemed paid and no longer
outstanding. Liquidated damages calculated pursuant to Section 7.1(c) hereof,
that have been paid or accrued for the twenty day period prior to the actual
receipt of the Mandatory Redemption Payment by the Subscriber shall be credited
against the Mandatory Redemption Payment calculated pursuant to subsections (i)
and (ii) above of this Section 7.2. In the event of a “Change in Control” (as
defined below), the Subscriber may demand, and the Company shall pay, a
Mandatory Redemption Payment equal to 115% of the outstanding principal amount
of the Note designated by the Subscriber together with accrued but unpaid
interest thereon and any other sums arising and outstanding under the
Transaction Documents. For purposes of this Section 7.2, “Change in Control”
shall mean (i) the Company no longer having a class of shares publicly tradable
and listed on a Principal Market, (ii) the Company becoming a Subsidiary of
another entity or merging into or with another entity, (iii) a majority of the
board of directors of the Company as of the Closing Date no longer serving as
directors of the Company except for the addition or replacement of up to six
directors, other than due to natural causes, (iv) if the holders of the
Company’s Common Stock as of the Closing Date beneficially owning at any time
after the Closing Date less than thirty-five percent of the Common stock owned
by them on the Closing Date, or (v) the sale, lease, license or transfer of
substantially all the assets of the Company or Subsidiaries.
 
10

--------------------------------------------------------------------------------


 
7.3.    Maximum Conversion. The Subscriber shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of common stock beneficially owned by the Subscriber and its Affiliates on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Subscriber and its Affiliates of more than 4.99% of the outstanding
shares of common stock of the Company on such Conversion Date. Beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Subscriber shall not be limited to aggregate conversions of
only 4.99% and aggregate conversions by the Subscriber may exceed 4.99%. The
Subscriber may waive the conversion limitation described in this Section 7.3, in
whole or in part, upon and effective after 61 days prior written notice to the
Company to increase such percentage to up to 9.99%. The Subscriber may decide
whether to convert a Note or exercise Warrants to achieve an actual 4.99% or up
to 9.99% ownership position as described above.


7.4.    Injunction Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof or exercise the Warrant in whole or in part or
request the delivery of Unlegended Shares pursuant to the terms of this
Agreement, the Company may not refuse conversion, exercise or delivery based on
any claim that such Subscriber or any one associated or affiliated with such
Subscriber has been engaged in any violation of law, or for any other reason,
unless, an injunction from a court, on notice, restraining and or enjoining
conversion of all or part of such Note or exercise of all or part of such
Warrant, or delivery of Unlegended Shares shall have been sought and obtained by
the Company or at the Company’s request or with the Company’s assistance, and
the Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the outstanding principal and interest of the Note, or
aggregate purchase price of the Shares, Warrant Shares and Unlegended Shares
which are sought to be subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Subscriber to the extent Subscriber
obtains judgment in Subscriber’s favor.


7.5.    Buy-In. In addition to any other rights available to the Subscriber, if
the Company fails to deliver to the Subscriber Shares issuable upon conversion
of a Note or exercise of a Warrant by the Delivery Date (as defined herein and
in the Warrant) or fails to deliver Unlegended Shares by the Unlegended Shares
Delivery Date and if after seven (7) business days after such date the
Subscriber or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Subscriber of the Common Stock which the Subscriber was entitled to
receive upon such conversion (a "Buy-In"), then the Company shall pay in cash to
the Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate principal and/or interest amount of the Note
for which such conversion, exercise or required delivery was not timely honored,
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if the Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of note
principal and/or interest or exercise of Warants having an aggregate purchase
price of $10,000, or Unlegended Shares having an aggregate purchase price of
$10,000, then the Company shall be required to pay the Subscriber $1,000, plus
interest. The Subscriber shall provide the Company written notice indicating the
amounts payable to the Subscriber in respect of the Buy-In.


7.6.    Adjustments. The Conversion Price, Warrant exercise price and amount of
Shares issuable upon conversion of the Notes and exercise of the Warrants shall
be adjusted as described in this Agreement, the Notes and Warrants.
 
7.7.    Redemption. The Note and Warrants shall not be redeemable or mandatorily
convertible except as described in the Note and Warrants.


8.      Finder/Legal Fees.
 
(a)    Finder’s Fee. The Company on the one hand, and each Subscriber (for
himself only) on the other hand, agree to indemnify the other against and hold
the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions. The Company represents that there are no parties entitled to
receive fees, commissions, or similar payments in connection with the Offering
except as described in Section 8(b) below.
 
11

--------------------------------------------------------------------------------


 
(b)    Due Diligence Fee. The Company will pay a due diligence fee (“Due
Diligence Fee”). The aggregate Due Diligence Fee shall be equal to ten percent
(10%) of the Aggregate Purchase Price as more fully described on Schedule 8
hereto. The Due Diligence Fee shall be paid in the form of a Note with terms
substantially similar to the Notes to be issued to Subscribers in this Offering.


(c)    Legal Fees. The Company shall pay to Grushko & Mittman, P.C., a fee of
$30,000 (“Legal Fees”) as reimbursement for services rendered to the Subscribers
in connection with this Agreement and the purchase and sale of the Notes, and
Warrants (the “Offering”) and acting as Escrow Agent for the Offering. The Legal
Fees will be payable on the Closing Date out of funds held pursuant to the
Escrow Agreement. Grushko & Mittman, P.C. will be reimbursed on the Closing Date
for all UCC search and filing fees, if any.
 
9.    Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:
 
(a)    Stop Orders. The Company will advise the Subscribers, within two hours
after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
(b)    Listing. The Company shall promptly secure the listing of the Shares and
the Warrant Shares upon each national securities exchange, or electronic or
automated quotation system upon which they are or become listed and shall use
commercially reasonable efforts to maintain such listing so long as any Notes or
Warrants are outstanding. The Company will maintain the listing of its Common
Stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq National
Market System, Bulletin Board, or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”)), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. The Company will provide the Subscribers
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement, the Bulletin Board is the Principal Market.
 
(c)    Market Regulations. The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to Subscriber.
 
(d)    Filing Requirements. From the date of this Agreement and until the later
of (i) two (2) years after the Closing Date, or (ii) until all the Shares and
Warrant Shares have been resold or transferred by all the Subscribers pursuant
to the Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will (A) cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if Company is not subject to such reporting requirements, and (D) comply
with all requirements related to any registration statement filed pursuant to
this Agreement. The Company will use its commercially reasonable efforts not to
take any action or file any document (whether or not permitted by the 1933 Act
or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until two (2) years after the Closing Date. Until the earlier of
the resale of the Common Stock and the Warrant Shares by each Subscriber or two
(2) years after the Warrants have been exercised, the Company will use its
commercially reasonable efforts to continue the listing or quotation of the
Common Stock on a Principal Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market; provided that the Company shall not be required to
consummate a reverse stock split in order to comply with the foregoing covenant.
The Company agrees to timely file a Form D with respect to the Securities if
required under Regulation D and to provide a copy thereof to each Subscriber
promptly after such filing.
 
12

--------------------------------------------------------------------------------


 
(e)    Use of Proceeds. The proceeds of the Offering will be employed by the
Company for the purposes set forth on Schedule 9(e) hereto. Except as set forth
on Schedule 9(e), the Purchase Price may not and will not be used for accrued
and unpaid officer and director salaries, payment of financing related debt,
redemption of outstanding notes or equity instruments of the Company, litigation
related expenses or settlements, brokerage fees, nor non-trade obligations
outstanding on a Closing Date.
 
(f)    Reservation. After the Reservation Approval (as described in Section 9(q)
of this Agreement), the Company will reserve pro-rata on behalf of the
Subscribers from its authorized but unissued Common Stock a number of common
shares equal to 200% of the amount of Common Stock necessary to allow each
holder of a Note to be able to convert all such outstanding Notes and interest
and reserve the amount of Warrant Shares issuable upon exercise of the Warrants.
Failure to have sufficient shares reserved pursuant to this Section 9(f) for
three (3) consecutive business days or ten (10) days in the aggregate shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the Note. The Subscribers acknowledge that until the
Reservation Approval is obtained, shares of Common Stock will not be reserved on
their behalf and the Notes will not be convertible nor the Warrants exercisable.
 
(g)    Taxes. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company; provided, however, that any such
tax, assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefore.
 
(h)    Insurance. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business, in amounts
sufficient to prevent the Company from becoming a co-insurer and not in any
event less than one hundred percent (100%) of the insurable value of the
property insured less reasonable deductible amounts; and the Company will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated and to
the extent available on commercially reasonable terms.
 
(i)    Books and Records. From the date of this Agreement and until the
conversion or satisfaction of the Note, in its entirety, the Company will keep
true records and books of account in which full, true and correct entries will
be made of all dealings or transactions in relation to its business and affairs
in accordance with generally accepted accounting principles applied on a
consistent basis.
 
(j)    Governmental Authorities. From the date of this Agreement and until the
conversion or satisfaction of the Note, in its entirety, the Company shall duly
observe and conform in all material respects to all valid requirements of
governmental authorities relating to the conduct of its business or to its
properties or assets.
 
(k)    Intellectual Property. From the date of this Agreement and until the
conversion or satisfaction of the Note, in its entirety, the Company shall
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use intellectual property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business, unless it is sold for value.
 
(l)    Properties. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will keep its properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(m)    Confidentiality/Public Announcement. From the date of this Agreement and
until the sooner of (i) two (2) years after the Closing Date, or (ii) until all
the Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, the Company agrees that except in
connection with a Form 8-K or the Registration Statement or as otherwise
required in any other Commission filing, it will not disclose publicly or
privately the identity of the Subscribers unless expressly agreed to in writing
by a Subscriber, only to the extent required by law and then only upon five days
prior notice to Subscriber. In any event and subject to the foregoing, the
Company shall file a Form 8-K or make a public announcement describing the
Offering not later than the second business day after the Closing Date. In the
Form 8-K or public announcement, the Company will specifically disclose the
amount of common stock outstanding immediately after the Closing. A form of the
proposed Form 8-K or public announcement to be employed in connection with the
Closing is annexed hereto as Exhibit E.
 
(n)    Non-Public Information. The Company covenants and agrees that neither it
nor any other person acting on its behalf will provide any Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Subscriber shall have
agreed in writing to receive such information. The Company understands and
confirms that each Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company.


(o)    Offering Restrictions. Until the expiration of the “Exclusion Period”,
which shall be defined as the sooner of (i) the Registration Statement having
been current and available for use in connection with the resale of all of the
Registrable Securities (as defined in Section 11.1(i) for a period of 365 days,
or (ii) until all the Shares and Warrant Shares have been resold or transferred
by the Subscribers pursuant to the Registration Statement or Rule 144, without
regard to volume limitations, or at any time during the pendency of an Event of
Default, except for the Excepted Issuances, the Company will not enter into an
agreement to nor issue any equity, convertible debt or other securities
convertible into common stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of a majority of the Subscriber, which consent may be withheld for any reason.
For so long as the Notes are outstanding, except for the Excepted Issuances, the
Company will not enter into any equity line of credit or similar agreement, nor
issue nor agree to issue any floating or variable priced equity linked
instruments nor any of the foregoing or equity with price reset rights. The only
officer, director, employee and consultant stock option or stock incentive plan
currently in effect or contemplated by the Company has been submitted to the
Subscribers. No other plan will be adopted nor may any options or equity not
included in such plan be issued for so long as any sum is outstanding under the
Note.


(p)    Additional Negative Covenants. So long as at least twenty-five percent
(25%) of the principal amount of Notes issued by the Company pursuant to
Subscription Agreements entered into by the Company on or about the date of this
Agreement are outstanding or at any time during the pendency of an Event of
Default (as defined in the Note), except as described on Schedule 9(p), without
the consent of the Subscribers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:


(i)    create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (i) the Excepted
Issuances (as defined in Section 12(a) hereof), (ii) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property, or (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”) and (iii)
indebtedness for borrowed money which is not senior or pari passu in right of
payment to the payment of the Notes;
 
14

--------------------------------------------------------------------------------



 
(ii)    amend its certificate of incorporation, bylaws or its charter documents
so as to adversely affect any rights of the Subscriber;


(iii)    repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents;


(iv)    prepay any financing related debt obligations; or


(v)    engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $20,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.


(q)    Shareholder Approval. The Company and Subscribers agree that until the
Company obtains shareholder approval of an increase in the authorized Common
Stock of the Company and files an amendment to the Company’s Articles of
Incorporation and reserves the amount of shares of Common Stock necessary to
allow the conversion of Note principal and interest that may accrue thereon and
Common Stock issuable upon exercise of the Warrants issued in connection with
this Agreement (in the aggregate such shares of Common Stock being the “Reserve
Amount”), each Subscriber may not convert the Note nor exercise Warrants in
excess of the available Reserve Amount. The Company covenants to obtain the
authorization and reservation of Common Stock on behalf of the Subscribers of
not less than 200% of the amount of shares of Common Stock issuable upon
conversion of the Note principal and 100% of shares of Common Stock issuable
upon exercise of the Warrants (such approval being the “Shareholder Approval”
and such reservation being the “Reservation”). Failure to obtain the Shareholder
Approval and Reservation on or before April 15, 2007 (a “Reservation Default”)
is an Event of Default under the Note and for which liquidated damages will
accrue at the rate of two percent (2%) for each thirty (30) days, or pro rata
portion thereof during the pendency of such Reservation Default.
 
10.    Covenants of the Company and Subscriber Regarding Indemnification.
 
(a)    The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, Affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or material breach of any warranty by Company in this Agreement or in
any Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any material
breach or default in performance by the Company of any covenant or undertaking
to be performed by the Company hereunder, or any other agreement entered into by
the Company and Subscriber relating hereto.
 
(b)    Each Subscriber agrees to indemnify, hold harmless, reimburse and defend
the Company and each of the Company’s officers, directors, agents, Affiliates,
control persons and principal shareholders against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any material breach or default in
performance by such Subscriber of any covenant or undertaking to be performed by
such Subscriber hereunder, or any other agreement entered into by the Company
and Subscribers, relating hereto.
 
15

--------------------------------------------------------------------------------


 
(c)    In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of the Shares.
 
(d)    The procedures set forth in Section 11.6 shall apply to the
indemnification set forth in Sections 10(a) and 10(b) above.
 
11.1.    Registration Rights. The Company hereby grants the following
registration rights to holders of the Securities. If the Company at any time
proposes to register any of its securities under the 1933 Act for sale to the
public, whether for its own account or for the account of other security holders
or both, except with respect to registration statements in connection with
registrable securities as defined in Subscription Agreements entered into by the
Company and Subscribers and others on or about October 17, 2006 (“October
Subscription Agreements”) and on Forms S-4, S-8 or another form not available
for registering the “Registrable Securities”, which shall mean 130% of the
Shares issuable upon conversion of the Notes issuable to Subscribers, Settlement
Shares, and 100% of the Warrant Shares issuable pursuant to this Agreement upon
exercise of the Warrants, for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least fifteen (15) days' prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within fifteen (15) days after the giving of
any such notice by the Company, to register any of the Registrable Securities
not previously registered, the Company will cause such Registrable Securities as
to which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the holder of such Registrable
Securities (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 11.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1 without thereby incurring any
liability to the Seller.
 
11.2.    Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:
 
(a)    subject to the timelines provided in this Agreement, prepare and file
with the Commission a registration statement required by Section 11, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify Subscribers (by telecopier and by e-mail addresses
provided by Subscribers) and Grushko & Mittman, P.C. (by telecopier and by email
to Counslers@aol.com) on or before the first business day thereafter that the
Company receives notice that (i) the Commission has no comments or no further
comments on the Registration Statement, and (ii) the registration statement has
been declared effective (failure to timely provide notice as required by this
Section 11.2(a) shall be a material breach of the Company’s obligation and an
Event of Default as defined in the Notes and a Non-Registration Event as defined
in Section 11.4 of this Agreement);
 
(b)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until such
registration statement has been effective for a period of two (2) years, and
comply with the provisions of the 1933 Act with respect to the disposition of
all of the Registrable Securities covered by such registration statement in
accordance with the Sellers’ intended method of disposition set forth in such
registration statement for such period;
 
(c)    furnish to the Sellers, at the Company’s expense, such number of copies
of the registration statement and the prospectus included therein (including
each preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;
 
16

--------------------------------------------------------------------------------


 
(d)    use its commercially reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e)    if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;
 
(f)    notify the Subscribers within two hours of the Company’s becoming aware
that a prospectus relating thereto is required to be delivered under the 1933
Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities;
 
(g)    provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers, and any
attorney, accountant or other agent retained by the Seller or underwriter, all
publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the seller, attorney,
accountant or agent in connection with such registration statement; and
 
(h)    provide to the Sellers copies of the Registration Statement and
amendments thereto five business days prior to the filing thereof with the
Commission.
 
11.3.    Provision of Documents. In connection with each registration described
in this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4.    Non-Registration Events. The Company and the Subscribers agree that the
Sellers will suffer damages if any Registration Statement is not filed by the
Filing Date and not declared effective by the Commission by the Effective Date,
and any registration statement required under Section 11.1 is not filed within
60 days after written request and declared effective by the Commission within
120 days after such request, and maintained in the manner and within the time
periods contemplated by Section 11 hereof, and it would not be feasible to
ascertain the extent of such damages with precision. Accordingly, if (A) any
Registration Statement is not filed on or before the Filing Date, (B) is not
declared effective on or before the Effective Date, (C) due to the action or
inaction of the Company the Registration Statement is not declared effective
within three (3) business days after receipt by the Company or its attorneys of
a written or oral communication from the Commission that any Registration
Statement will not be reviewed or that the Commission has no further comments,
(D) if the registration statement described in Sections 11.1 is not filed within
60 days after such written request, or is not declared effective within 120 days
after such written request, or (E) any registration statement described in
Sections 11 is filed and declared effective but shall thereafter cease to be
effective without being succeeded within fifteen (15) business days by an
effective replacement or amended Registration Statement or for a period of time
which shall exceed thirty (30) days in the aggregate per year (defined as every
rolling period of 365 consecutive days commencing on the Actual Effective Date
(each such event referred to in clauses A through E of this Section 11.4 is
referred to herein as a "Non-Registration Event"), then the Company shall
deliver to the holder of Registrable Securities, as Liquidated Damages, an
amount equal to two percent (2%) for each thirty (30) days (or such lesser
pro-rata amount for any period of less than thirty (30) days) of the Principal
Amount of the outstanding Notes and purchase price of Shares issued upon
conversion of the Notes owned of record by such holder which are subject to such
Non-Registration Event. The Company may pay the Liquidated Damages in cash. The
maximum amount of Liquidated Damages payable in connection with Non-Registration
Event may not exceed twenty-four percent (24%). The Liquidated Damages must be
paid within ten (10) days after the end of each thirty (30) day period or
shorter part thereof for which Liquidated Damages are payable. In the event a
Registration Statement is filed by the Filing Date but is withdrawn prior to
being declared effective by the Commission, then such Registration Statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly. All oral or written comments received from the Commission relating
to the Registration Statement must be satisfactorily responded to within fifteen
(15) business days after receipt of comments from the Commission. Failure to
timely respond to Commission comments is a Non-Registration Event for which
Liquidated Damages shall accrue and be payable by the Company to the holders of
Registrable Securities at the same rate set forth above. Notwithstanding the
foregoing, the Company shall not be liable to the Subscriber under this Section
11.4 for any events or delays occurring as a consequence of the acts or
omissions of the Subscribers contrary to the obligations undertaken by
Subscribers in this Agreement. Liquidated Damages will not accrue nor be payable
pursuant to this Section 11.4 nor will a Non-Registration Event be deemed to
have occurred for times during which Registrable Securities are transferable by
the holder of Registrable Securities pursuant to Rule 144(k) under the 1933 Act.
 
17

--------------------------------------------------------------------------------


 
11.5.    Expenses. All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the National Association of Securities
Dealers, Inc., transfer taxes, and fees of transfer agents and registrars, are
called “Registration Expenses.” All underwriting discounts and selling
commissions applicable to the sale of Registrable Securities are called "Selling
Expenses." The Company will pay all Registration Expenses in connection with the
registration statement under Section 11. Selling Expenses in connection with
each registration statement under Section 11 shall be borne by the Seller and
may be apportioned among the Sellers in proportion to the number of shares sold
by the Seller relative to the number of shares sold under such registration
statement or as all Sellers thereunder may agree.
 
11.6.    Indemnification and Contribution.
 
(a)    In the event of a registration of any Registrable Securities under the
1933 Act pursuant to Section 11, the Company will, to the extent permitted by
law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.
 
18

--------------------------------------------------------------------------------


 
(b)    In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities covered by such
registration statement.
 
(c)    Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(d)    In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
19

--------------------------------------------------------------------------------


 
11.7.    Delivery of Unlegended Shares.
 
(a)    Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Shares or Warrant Shares or any other Common
Stock held by a Subscriber have been sold pursuant to the Registration Statement
or Rule 144 under the 1933 Act, (ii) a representation that the prospectus
delivery requirements, or the requirements of Rule 144, as applicable and if
required, have been satisfied, and (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and/or Subscriber’s broker regarding compliance with the requirements of Rule
144, the Company at its expense, (y) shall deliver, and shall cause legal
counsel selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(i) above, reissuable pursuant to any effective and
current Registration Statement described in Section 11 of this Agreement or
pursuant to Rule 144 under the 1933 Act (the “Unlegended Shares”); and (z) cause
the transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Shares
certificate, if any, to the Subscriber at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date.
 
(b)    In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
Broker with DTC through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares Delivery Date.


(c)    The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to the Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Section 11.7 for an aggregate
of thirty (30) days, then each Subscriber or assignee holding Securities subject
to such default may, at its option, require the Company to redeem all or any
portion of the Shares and Warrant Shares subject to such default at a price per
share equal to the greater of (i) 120%, or (ii) a fraction in which the
numerator is the highest closing price during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price during such
thirty day period, multiplied by the Purchase Price of such Common Stock and
Warrant Shares (“Unlegended Redemption Amount”). The amount of the
aforedescribed liquidated damages that have accrued or been paid for the ten day
period prior to the receipt by the Subscriber of the Unlegended Redemption
Amount shall be credited against the Unlegended Redemption Amount. The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand.


(d)    In addition to any other rights available to a Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement, within seven (7) business days after the Unlegended Shares Delivery
Date and the Subscriber or a broker on the Subscriber’s behalf, purchases (in an
open market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Subscriber of the shares of Common Stock which
the Subscriber was entitled to receive from the Company (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares  together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.
 
20

--------------------------------------------------------------------------------


 
(e)    In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.7 and the Company is required to deliver such Unlegended
Shares pursuant to Section 11.7, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares or exercise of all or part of said Warrant shall have been sought and
obtained by the Company or at the Company’s request or with the Company’s
assistance, and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 120% of the amount of the aggregate purchase price
of the Common Stock and Warrant Shares which are subject to the injunction or
temporary restraining order, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Subscriber to the extent Subscriber obtains judgment in
Subscriber’s favor.


12.    Additional Agreements.


(a)    Right of First Refusal. Subject and subordinate to similar rights granted
by the Company prior to the Closing Date, until the later of one year after the
actual effective date of the Registration Statement or the Notes are no longer
outstanding, the Subscribers shall be given not less than seven (7) business
days prior written notice of any proposed sale by the Company of its Common
Stock or other securities or debt obligations, or instruments convertible into
or exchangeable for Common Stock except in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of corporation or
other entity which holders of such securities or debt are not at any time
granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock pursuant to stock option plans and employee
stock purchase plans described on Schedule 5(d) hereto at prices equal to or
higher than the closing price of the Common Stock on the issue date of any of
the foregoing, (iv) as a result of the exercise of Warrants or conversion of
Notes which are granted or issued pursuant to this Agreement or that have been
issued prior to the Closing Date, the issuance of which has been disclosed in a
Report filed not less than five (5) days prior to the Closing Date, (v) the
payment of any interest on the Notes and liquidated damages or other damages
pursuant to the Transaction Documents or other securities instruments that have
been issued prior to the Closing Date, the issuance of which has been disclosed
in a Report filed not less than five days prior to the Closing Date, (vi) the
Additional Subscriber Investments, and (vii) the issuances listed on Schedule
12(a) (collectively the foregoing are “Excepted Issuances”). The aggregate
amount of Common Stock that may be issued as Excepted Issuances under items
12(a)(i), (ii) and (iii) may not exceed 1,000,000 shares of Common Stock. The
Excepted Issuances may be modified as to all Subscribers with the consent of the
Subscribers. The Subscribers who exercise their rights pursuant to this Section
12(a) shall have the right during the seven (7) business days following receipt
of the notice to purchase in the aggregate such offered convertible debt
instruments or other securities in accordance with the terms and conditions set
forth in the notice of sale in the same proportion to each other as their
purchase of Notes in the Offering. In the case of Common stock or equity of the
Company convertible, exercisable or exchangeable for Common Stock, the
Subscriber may purchase an amount equal to the aggregate purchase prices of all
of the debt or equity of the Company ever purchased by such Subscriber pursuant
to a Subscription Agreement or exercise of a Warrant. In the event such terms
and conditions are modified during the notice period, the Subscribers shall be
given prompt notice of such modification and shall have the right during the
seven (7) business days following the notice of modification to exercise such
right.
 
21

--------------------------------------------------------------------------------


 
(b)    Favored Nations Provision. Other than in connection with the Excepted
Issuances, if at any time Notes are outstanding and in the case of the Warrants,
for as long as both Notes and Warrants are outstanding, the Company shall offer,
issue or agree to issue any common stock or securities convertible into or
exercisable for shares of common stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than the Conversion Price in
respect of the Shares, or if less than the Warrant exercise price in respect of
the Warrant Shares, without the consent of each Subscriber holding Notes,
Shares, Warrants, or Warrant Shares, then the Company shall issue, for each such
occasion, additional shares of Common Stock to each Subscriber so that the
average per share purchase price of the shares of Common Stock issued to the
Subscriber (of only the Common Stock or Warrant Shares still owned by the
Subscriber) is equal to such other lower price per share and the Conversion
Price and Warrant exercise price shall automatically be reduced to such lower
price. The average Purchase Price of the Shares and average exercise price in
relation to the Warrant Shares shall be calculated separately for the Shares and
Warrant Shares. The foregoing calculation and issuance shall be made separately
for Shares received upon conversion and separately for Warrant Shares. The
delivery to the Subscriber of the additional shares of Common Stock shall be not
later than the closing date of the transaction giving rise to the requirement to
issue additional shares of Common Stock. The Subscriber is granted the
registration rights described in Section 11 hereof in relation to such
additional shares of Common Stock except that the Filing Date and Effective Date
vis-à-vis such additional common shares shall be, respectively, the thirtieth
(30th) and sixtieth (60th) date after the closing date giving rise to the
requirement to issue the additional shares of Common Stock. For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the Conversion Price or Warrant exercise
price in effect upon such issuance. The rights of the Subscriber set forth in
this Section 12 are in addition to any other rights the Subscriber has pursuant
to this Agreement, the Note, any Transaction Document, and any other agreement
referred to or entered into in connection herewith. The Subscriber is also given
the right to elect to substitute any term or terms of any other offering in
connection with which the Subscriber has rights as described in Section 12(a),
for any term or terms of the Offering in connection with Securities owned by
Subscriber as of the date the notice described in Section 12(a) is required to
be given to Subscriber.
 
(c)    Maximum Exercise of Rights. In the event the exercise of the rights
described in Section 12(a) or 12(b) would or could result in the issuance of an
amount of common stock of the Company that would exceed the maximum amount that
may be issued to a Subscriber calculated in the manner described in Section 7.3
of this Agreement, then the issuance of such additional shares of common stock
of the Company to such Subscriber will be deferred in whole or in part until
such time as such Subscriber is able to beneficially own such common stock
without exceeding the applicable maximum amount set forth calculated in the
manner described in Section 7.3 of this Agreement. The determination of when
such common stock may be issued shall be made by each Subscriber as to only such
Subscriber.
 
13.    Security Interest. On or about July 5, 2005, January 6, 2006, February 2,
2006 and the October Subscription Agreements, the Subscribers were granted a
security interest in assets of the Company and Subsidiaries (as defined in
Section 5(a) of this Agreement), including ownership of the Subsidiaries. The
security interest was memorialized in Security Agreements. Each Subsidiary
executed and delivered to the Subscribers a form of Guaranty. The Company and
Subsidiaries will execute such other agreements, documents and financing
statements reasonably requested by Subscribers to affirm such security
agreement, which will be filed at the Company’s expense with such jurisdictions,
states and counties designated by the Subscribers. The Company and Subsidiaries
will also execute all such documents reasonably necessary in the opinion of
Subscribers to memorialize and further protect the security interest described
herein. The Subscribers appointed a Collateral Agent to represent them
collectively in connection with the security interest. The appointment was
pursuant to a Collateral Agent Agreement. The Notes and all sums due under the
Notes and the Transaction Documents (as defined in Section 5(c) below) are
included in the term “Obligations” as defined in the Security Agreements and are
secured by the Collateral (as defined in the Security Agreements) in the same
manner and having the same priority as granted to the Subscribers pursuant to
the Security Agreements. The Subsidiaries by signing this Agreement consent and
agree that the Guarantees provided by them on or about January 6, 2006, include
as guaranteed obligations all sums which may become due to the Subscribers under
the Transaction Documents (as defined in Section 5(c)). The Company and
Subscribers agree that Schedule 13 hereto sets forth as of the date stated
therein, the principal and interest outstanding on Notes issued by the Company
to the Subscribers which are included as “Obligations” under various “Security
Agreements” to which the Company and Subscribers are parties. Such “Obligations”
include additional amounts as described in the documents and other agreements
entered into in connection with such “Obligations”. The Subscribers agree that
their interests in all Obligations are pari passu in proportion to their
specific Obligation amounts and of equal priority with each other. The
Subscribers, Company, and Subsidiaries agree that the Collateral Agent Agreement
dated as of February 2, 2006 is the Collateral Agent Agreement which shall
govern the rights and obligations of the Subscribers in connection with the
Obligations and shall remain in full force and effect except as modified in this
Agreement. The Subscribers agree that for so long as any Obligations relating to
the Obligations as set forth on Schedule 13 hereto and other sums which may
become Obligations which derive from such stated Obligations (“Schedule 13
Obligations”), remain outstanding, “Majority In Interest” as employed in the
Collateral Agent Agreement shall relate only to holders of such described
Obligations. After such Schedule 13 Obligations are no longer outstanding,
Majority In Interest shall be determined among the holders of all other
Obligations. As employed in this Agreement, “Subscribers” includes assignees of
a Subscriber who by their signature on the signature pages hereto are deemed to
be and become parties to the Security Agreements and Collateral Agent Agreement
and become beneficiaries of all the rights and benefits of the other Subscribers
and assume the corresponding obligations, and assignors who hold any portion of
the Obligations.
 
22

--------------------------------------------------------------------------------



 
14.    Modification of Prior Fundings.


(a)    Bridge Funding. On November 27, 2006, December 15, 2006 and January 4,
2007, respectively, the Company issued to several of the Subscribers an
aggregate $866,667.00 in promissory notes (“Initial Funding”). On January 18,
2007 and January 26, 2007, respectively, the Company issued to several of the
Subscribers an aggregate $800,000.00 in promissory notes (“Second Funding”).
Collectively, the Initial Funding and Second Funding are referred to as the
“Bridge Fundings”. Upon the Closing of this Offering and the rollover of the
Bridge Funding Notes into the Notes being issued herein, all of the Bridge
Fundings Notes shall be deemed cancelled. In consideration of entering into this
Agreement, and other good and valuable mutual consideration, receipt of which is
acknowledged, the Company and Subscribers agree to the following modifications
of the terms of the Bridge Fundings.


(b)    Outstanding Amounts. The Company acknowledges and agrees that the amount
of principal, interest and default interest in connection with the Bridge
Fundings is set forth on Schedule 14(b) hereto.


(c)    Settlement Shares. The Company shall issue and deliver to each Subscriber
who participated in the Initial Funding its proportionate amount of an aggregate
of 4,000,000 shares of Common Stock set forth on Schedule 14(c) hereto
(“Settlement Shares”) in lieu of and in payment for the accrued damages within
10 days of the Company obtaining Shareholder Approval and Reservation but in no
event later than April 25, 2007.


(d)    October 17, 2006 Modifications. The following modifications as
acknowledged by the Company and Subscribers, are made to the October 17, 2006
Transaction Documents as follows:


(i)    Section 9(s) of the Subscription Agreement - Shareholder Approval, is
deleted and replaced with the following:



       
“Shareholder Approval. The Company and Subscribers agree that until the Company
obtains shareholder approval of an increase in the authorized Common Stock of
the Company and files an amendment to the Company’s Articles of Incorporation
and reserves the amount of shares of Common Stock necessary to allow the
conversion of Note principal and interest that may accrue thereon and Common
Stock issuable upon exercise of the Warrants issued in connection with this
Agreement (in the aggregate such shares of Common Stock being the “Reserve
Amount”), each Subscriber may not convert the Note nor exercise Warrants in
excess of the available Reserve Amount. The Company covenants to obtain the
authorization and reservation of Common Stock on behalf of the Subscribers of
not less than 200% of the amount of shares of Common Stock issuable upon
conversion of the Note principal and 100% of shares of Common Stock issuable
upon exercise of the Warrants (such approval being the “Shareholder Approval”
and such reservation being the “Reservation”). Failure to obtain the Shareholder
Approval and Reservation on or before April 15, 2007 (a “Reservation Default”)
is an Event of Default under the Note and for which liquidated damages will
accrue at the rate of two percent (2%) for each thirty (30) days, or pro rata
portion thereof during the pendency of such Reservation Default.”



23

--------------------------------------------------------------------------------



 
(ii)    Section 1.2 of the Convertible Note - Conversion Privileges, is deleted
and replaced with the following:


“1.2         Conversion Privileges. Subject to Sections 9(f) and 9(s) of the
Subscription Agreement, the Conversion Privileges set forth in Article II shall
remain in full force and effect immediately from the date hereof and until the
Note is paid in full regardless of the occurrence of an Event of Default. The
Note shall be payable in full on the Maturity Date, unless previously converted
into Common Stock in accordance with Article II hereof; provided, that if an
Event of Default has occurred, the Holder may extend the Maturity Date up to an
amount of time equal to the pendency of the Event of Default. Such extension
must be on notice in writing.”


(iii)   Section 2.2 of the Convertible Note - Optional Redemption of Principal
Amount, is deleted and replaced with the following:


“2.2          Optional Redemption of Principal Amount. Provided an Event of
Default or an event which with the passage of time or the giving of notice could
become an Event of Default has not occurred, whether or not such Event of
Default has been cured, the Borrower will have the option of prepaying the
outstanding Principal amount of this Note ("Optional Redemption"), in whole or
in part, by paying to the Holder a sum of money equal to the number of Shares of
Common Stock issuable upon an assumed conversion of the outstanding principal
and interest of this Note multiplied by $1.50 (subject to adjustment for stock
splits, stock dividends and similar events), and any and all other sums due,
accrued or payable to the Holder arising under this Note or any Transaction
Document through and as of the Redemption Payment Date as defined below (the
"Redemption Amount"). Borrower’s election to exercise its right to prepay must
be by notice in writing (“Notice of Redemption”). The Notice of Redemption shall
specify the date for such Optional Redemption (the "Redemption Payment Date"),
which date shall be thirty (30) business days after the date of the Notice of
Redemption (the "Redemption Period"). A Notice of Redemption shall not be
effective with respect to any portion of the Principal Amount for which the
Holder has a pending election to convert, or for conversions initiated or made
by the Holder during the Redemption Period. On the Redemption Payment Date, the
Redemption Amount, less any portion of the Redemption Amount against which the
Holder has exercised its conversion rights, shall be paid in good funds to the
Holder. In the event the Borrower fails to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then (i) such Notice of Redemption
will be null and void, (ii) Borrower will have no right to deliver another
Notice of Redemption, and (iii) Borrower’s failure may be deemed by Holder to be
a non-curable Event of Default. A Redemption Notice may be given only at a time
a registration statement covering all of the shares issuable upon conversion of
all amounts convertible under this Note (“Registration Statement”) is effective.
A Notice of Redemption may not be given nor may the Borrower effectuate a
Redemption without the consent of the Holder, if at any time during the
Redemption Period an Event of Default or an Event which with the passage of time
or giving of notice could become an Event of Default (whether or not such Event
of Default has been cured), has occurred or the Registration Statement is not
effective each day during the Redemption Period.”
 
24

--------------------------------------------------------------------------------


 
15.    Miscellaneous.
 
(a)    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: VoIP, Inc., 151 So. Wymore
Road, Suite 3000, Altamonte Springs, FL 32714, Attn: Anthony Cataldo, CEO,
telecopier: (407) 389-3233, with a copy by telecopier only to: Baratta, Baratta
& Aidala LLP, 597 Fifth Avenue, New York, NY 10017, Attn: Joseph A. Baratta,
Esq., telecopier: (212) 750-8297, and (ii) if to the Subscriber, to: the one or
more addresses and telecopier numbers indicated on the signature pages hereto,
with an additional copy by telecopier only to: Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.
 
(b)    Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscribers.
 
(c)    Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d)    Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in New York County. The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
25

--------------------------------------------------------------------------------


 
(e)    Specific Enforcement, Consent to Jurisdiction. To the extent permitted by
law, the Company and Subscriber acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to one or more
preliminary and final injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity. Subject to Section 12(d) hereof, each of the Company,
Subscriber and any signator hereto in his personal capacity hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f)    Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Subscribers.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.
 
(g)    Damages. In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transaction Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(h)    Consent. As used in the Agreement, “consent of the Subscribers” or
similar language means the consent of holders of not less than 65% of the total
of the Shares issued and issuable upon conversion of outstanding Notes owned by
Subscribers on the date consent is requested.
 
(i)    Equal Treatment. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.
 


 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
26

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   


 


SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
 
 
 
 
 
_________________________________
(Signature)
By:
$449,940.00
$562,425.00
624,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Alpha
Capital Anstalt on November 27, 2006, December 15, 2006, January 4, 2007 and
January 18, 2007 and additional amounts in connection therewith.


27

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   





SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
WHALEHAVEN CAPITAL FUND LIMITED
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 292-1373
 
 
 
 
 
_________________________________
(Signature)
By:
$407,640.00
$509,550.00
576,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Whalehaven
Capital Fund Limited on November 27, 2006, December 15, 2006, January 4, 2007
and January 18, 2007 and additional amounts in connection therewith.


28

--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   





SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
ELLIS INTERNATIONAL LTD.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
Fax (516) 887-8990
 
 
 
 
_________________________________
(Signature)
By:
$407,595.00
$509,493.91
560,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Ellis
International Ltd. on November 27, 2006, December 15, 2006, January 4, 2007 and
January 18, 2007 and additional amounts in connection therewith.


29

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   



SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
BRISTOL INVESTMENT FUND, LTD.
 
 
By:_______________________________
       Name:  Paul Kessler
       Title:    Director
 
REGISTERED OFFICE:
Caledonian Fund Services (Cayman) Limited
69 Dr. Roy’s Drive
George Town, Grand Cayman, Cayman Islands
 
NOTICE TO:
c/o Bristol Capital Advisors, LLC
10990 Wilshire Boulevard, Suite 1410
Los Angeles, California 90024
Attention: Amy Wang, Esq.
Fax: (310) 696-0334
$518,166.00
$647,707.50
720,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Bristol
Investment Fund, Ltd. on November 27, 2006, December 15, 2006, January 4, 2007,
January 18, 2007, January 26, 2007 and additional amounts in connection
therewith.


30

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   




SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
CHESTNUT RIDGE PARTNERS LP
50 Tice Boulevard
Woodcliff Lake, NJ 07677
Fax: (201) 802-9450
 
 
 
 
 
_________________________________
(Signature)
By:
$184,800.00
$231,000.00
288,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Chestnut
Ridge Partners LP on November 27, 2006, December 15, 2006, January 4, 2007 and
January 18, 2007 and additional amounts in connection therewith.


31

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (F)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   



SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
CENTURION MICROCAP, L.P.
3014 Avenue L
Brooklyn, NY 11210
Fax: (718) 228-9570
 
 
 
 
 
_________________________________
(Signature)
By:
$319,500.00
$399,375.00
480,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Centurion
Microcap, L.P. on November 27, 2006, December 15, 2006, January 4, 2007 and
January 18, 2007 and additional amounts in connection therewith.


32

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (G)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   

 


SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
PLATINUM LONG TERM GROWTH II INC.
152 West 57th Street
New York, New York 10019
Attn: Mark Nordlicht
Fax: (212)
 
 
 
 
 
_________________________________
(Signature)
By:
$154,000.00
$192,500.00
240,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Platinum
Long Term Growth II Inc. on November 27, 2006, December 15, 2006, January 4,
2007 and January 18, 2007 and additional amounts in connection therewith.


33

--------------------------------------------------------------------------------



 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (H)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   




SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
DOUBLE U MASTER FUND L.P.
P. O. Box 972
Harbour House
Roadtown, Tortola, BVI
Fax: (284) 494-4770
 
 
 
 
 
_________________________________
(Signature)
By:
$184,800.00
$231,000.00
288,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to Double U
Master Fund L.P. on November 27, 2006, December 15, 2006, January 4, 2007 and
January 18, 2007 and additional amounts in connection therewith.


34

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (I)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   



SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
C/o DKR Capital Partners, L.P.
1281 East Main Street
Stamford, CT 06902
Fax: (203) 674-4737
 
 
 
 
_________________________________
(Signature)
By:
$71,867.00
$89,833.59
112,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to DKR
Soundshore Oasis Holding Fund Ltd. on November 27, 2006, December 15, 2006,
January 4, 2007 and January 18, 2007 and additional amounts in connection
therewith.


35

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (J)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert Staats
Title:  Chief Accounting Officer


Dated: February 16, 2007
   



SUBSCRIBER
AGGREGATE PURCHASE PRICE *
AGGREGATE PRINCIPAL AMOUNT
SETTLEMENT SHARES
CMS CAPITAL
9612 Van Nuys Blvd., Suite 108
Panorama City, CA 91402
Fax: (818) 907-3372
 
 
 
 
_________________________________
(Signature)
By:
$71,867.00
$89,833.59
112,000



* The Aggregate Purchase Price will be paid by a cash payment and the deemed
surrender and cancellation of Notes deemed issued by the Company to CMS Capital
on November 27, 2006, December 15, 2006, January 4, 2007 and January 18, 2007
and additional amounts in connection therewith.


36

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS AND SCHEDULES


 
Exhibit A
 
Form of Note
 
Exhibit B
 
Form of Class D Warrant
 
Exhibit C
 
Escrow Agreement
 
Exhibit D
 
Form of Legal Opinion
 
Exhibit E
 
Form of Form 8-K or Public Announcement
 
Schedule 5(a)
 
Subsidiaries
 
Schedule 5(d)
 
Additional Issuances / Capitalization
 
Schedule 5(f)
 
Conflicts
 
Schedule 5(h)
 
Litigation
 
Schedule 5(m)
 
Defaults
 
Schedule 5(q)
 
Undisclosed Liabilities
 
Schedule 5(u)
 
Disagreements
 
Schedule 5(v)
 
Transfer Agent
 
Schedule 8
 
Due Diligence Fee
 
Schedule 9(e)
 
Use of Proceeds
 
Schedule 9(p)
 
Additional Negative Covenants
 
Schedule 12(a)
 
Excepted Issuances
 
Schedule 13
 
Obligations
 
Schedule 14(b)
 
Outstanding Amounts

 
37

--------------------------------------------------------------------------------


 
SCHEDULE 8
 
DUE DILIGENCE FEE


DUE DILIGENCE FEE RECIPIENT
DUE DILIGENCE FEE
ELLIS CAPITAL LTD.
 
 
 
$259,703.92
BRISTOL CAPITAL ADVISORS LLC
10990 Wilshire Boulevard, Suite 1410
Los Angeles, CA 90024
Fax: (310) 696-0334
$86,567.98
TOTAL
$346,271.90



38

--------------------------------------------------------------------------------


 